IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 10, 2008

                                       No. 07-60723                   Charles R. Fulbruge III
                                                                              Clerk

TIA SAUCIER

                                                  Plaintiff - Appellant
v.

COLDWELL BANKER JOSEPH M ENDRY REALTY; JOSEPH M ENDRY;
CLARA PLUMMER; TONYA ZIMMERN; SANDRA K SANCHEZ; ANDREA
PIPPEN; CELESTE M LACY; HANNAH W STANLEY; TIMOTHY J
NORRBOM; MYRA BLACKBURN

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:04-CV-686


Before REAVLEY, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Tia Saucier (“Saucier”) appeals from the district court’s
dismissal of her claims for disgorgement of real estate commissions under
Mississippi Code Annotated § 73-35-31(2) based on lack of standing. She also
assigns as error the district court’s failure to consider certain affidavits. For the
following reasons, we AFFIRM.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-60723

I.    Factual and Procedural Background
      Saucier obtained a Florida and Mississippi real estate license in 1994 and
2002, respectively. In 2003, Saucier was hired by Coldwell Banker JME Realty
Company (“JME”) as a real estate sales associate at the Legacy Condominiums
located in Gulfport, Mississippi. JME was retained as the real estate broker to
market and sell the Legacy units preconstruction. Saucier entered into multiple
agreements with JME regarding their obligations.
      Later, Saucier believed that JME and JME employees had been engaging
in the marketing and sale of the Legacy condominiums without Mississippi
licensure, in violation of Mississippi laws. Saucier resigned her position and
requested payment of commissions from the sales of Legacy units. Saucier also
filed a complaint with the Mississippi Real Estate Commission, which found that
certain parties had violated Mississippi laws. Saucier argued that Defendants
hired her to use her position to comply with Mississippi real estate law without
giving her proper support and the opportunity to make sales.
      The Defendants moved for summary judgment. After considering the
rules of statutory construction, the district court determined that Saucier did not
qualify as a person aggrieved. The district court stated that “it is not reasonable
to consider Plaintiff as a ‘person aggrieved.’ A holding of this nature would
either leave those persons who actually paid the foreign agent without recourse,
or would open the proverbial floodgates of litigation and leave foreign agents
subject to endless lawsuits for the same conduct.” The court concluded that
Saucier lacked standing under § 73-35-31(2).
      Saucier had submitted affidavits to support her claim that she qualified
as a person aggrieved under Mississippi Code Annotated § 73-35-31(2). The
district court struck the affidavits which Saucier submitted in support of her §
73-35-31(2) claims because they offered legal conclusions and interpretations.
      Saucier challenges both of these rulings on appeal.


                                        2
                                    No. 07-60723

II.      Standard of Review
         “This court reviews a district court’s legal conclusions, including the
decision whether to grant a summary judgment motion, de novo.” Texas v.
United States, 497 F.3d 491, 495 (5th Cir. 2007) (citing Garcia v. LumaCorp,
Inc., 429 F.3d 549, 553 (5th Cir. 2005)). We also review issues of standing and
statutory interpretation de novo. Id. We review a district court’s factual
findings, including those on which the court based its legal conclusions, for clear
error. Id. (citation omitted).

III.     Discussion
         Saucier contends that she is entitled to relief under the following statute:
         In case any person, partnership, association or corporation shall have
         received any sum of money, or the equivalent thereto, as commission,
         compensation or profit by or in consequence of his violation of any
         provision of this chapter, such person, partnership, association or
         corporation shall also be liable to a penalty of not less than the amount of
         the sum of money so received and not more than four (4) times the sum so
         received, as may be determined by the court, which penalty may be sued
         for and recovered by any person aggrieved and for his use and benefit, in
         any court of competent jurisdiction.

MISS. CODE ANN. § 73-35-31(2). Saucier argues that Defendants “illegally
usurped commissions to which she would have been entitled under Mississippi
law,” and therefore, she is a person aggrieved for purposes of the statute.
         We find that the district court properly applied the rules of statutory
construction and correctly concluded that Saucier lacked standing under § 73-35-
31(2).      See Leary v. Stockman, 937 So. 2d 964, 974 (Miss. Ct. App. 2006)
(“Although [the plaintiff] is undoubtedly ‘aggrieved’ by the factual
circumstances, that does not necessarily mean he qualifies as a ‘person
aggrieved’ by [a defendant’s] unlicensed real estate transaction within the
context of Section 73-35-31. Rather, he was aggrieved by [a defendant’s] alleged


                                           3
                                  No. 07-60723

breach of contract.”). We also find no error in the district court’s decision to
strike the affidavits.

IV.   Conclusion
      We affirm the district court’s rulings. Saucier also requested that we
consider the issue of the admissibility of certain evidence in a future trial if we
reverse the decision of the district court and find that Saucier has standing.
Because we do not reverse the district court’s finding, we need not address this
issue. For the foregoing reasons, we AFFIRM.




                                        4